TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00124-CR
NO. 03-02-00125-CR

NO. 03-02-00126-CR



Danny Macy, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 301360, 301361 & 301362, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed in these causes on May 6, 2002.  The court
reporter failed to respond to this Court's notice that the reporter's record is overdue.  Although there
is no indication that the district court ruled on appellant's request for a free record, we assume that
if there were any question whether appellant is indigent the district court would not have appointed
counsel to represent appellant on appeal.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to tender the
reporter's record for filing no later than September 20, 2002.  See Tex. R. App. P. 37.3(a)(2).  No
further extension of time will be granted.

It is so ordered August 2, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish